04/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0105


                                       OP 22-0105
                                                                        FILED
ANTHONY WEIMER,
                                                                         APR 12 2022
                                                                       Bowen Greenwood
             Petitioner,                                             Clerk of Supreme Court
                                                                        State of Montana


       v.
                                                                     ORDER
 ELEVENTH JUDICIAL DISTRICT COURT,
 FLATHEAD COUNTY, and HONORABLE
 HEIDI J. ULBRICHT,

              Respondent.


      Anthony Weimer has filed a Corrected Petition for Writ of Supervisory Control that
we deem a petition for rehearing, pursuant to M. R. App. P. 20(1).
      On March 15, 2022, this Court denied and dismissed his writ of supervisory control
over the Eleventh Judicial District Court, Flathead County, because it was not warranted,
explaining that the District Court maintained jurisdiction. Weimer puts forth the same
arguments with only corrections to documentary exhibits. Weimer does not point to any
criteria under M. R. App. P. 20(1)(a) or clearly demonstrated exceptional circumstances to
warrant rehearing on a matter that this Court has decided. M. R. App. P. 20(1)(a) and (d).
Therefore,
       IT IS ORDERED that Weimer's Corrected Petition for Writ of Supervisory Control,
deemed a Petition for Rehearing, is DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to a11 parties of record.
      DATED this t 7....., day of April, 2022.




                                                               Chief Justice
Justices